Exhibit 10.5
HOLLYFRONTIER CORPORATION
OMNIBUS INCENTIVE COMPENSATION PLAN
Section 1. Purpose of the Plan
     The HollyFrontier Corporation Omnibus Incentive Compensation Plan (the
“Plan”) is intended to promote the interests of HollyFrontier Corporation, a
Delaware corporation (the “Company”), by providing Employees, Consultants and
Directors a means whereby they may develop a sense of ownership and personal
involvement in the development and financial success of the Company, and to
encourage them to remain with and devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
stockholders. The Plan is also contemplated to enhance the ability of the
Company and its Subsidiaries to attract and retain the services of individuals
who are essential for the growth and profitability of the Company.
     The Plan is an amendment and restatement of the Frontier Oil Corporation
Omnibus Incentive Compensation Plan (the “Prior Plan”), which the Company
assumed as of the effective time of the merger of North Acquisition Inc., a
wholly-owned subsidiary of the Company, with and into Frontier Oil Corporation
(“Frontier”) and the merger of Frontier with and into the Company (the
“Merger”). Previously, the Prior Plan amended and restated Frontier’s 1999 Stock
Plan (the “Frontier 1999 Plan”) and was renamed the “Frontier Oil Corporation
Omnibus Incentive Compensation Plan,” and the Frontier Oil Corporation
Restricted Stock Plan was merged into the Prior Plan to become a part of the
Plan.
Section 2. Definitions
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Award” shall mean an Option, Restricted Stock, SAR, Performance Award,
Stock Units, Bonus Shares, Dividend Equivalent Rights, Other Stock-Based Award
or Substitute Awards.
     “Award Agreement” shall mean any written or electronic agreement, contract,
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant. An Award Agreement shall include the
terms of an employment agreement, severance agreement or change of control
agreement to the extent such other agreement provides for the treatment of
equity based awards of the Company, unless the Award Agreement or other
agreement expressly provides to the contrary.
     “Board” shall mean the Board of Directors of the Company.
     “Bonus Shares” shall mean an award of Shares granted pursuant to Section
6(f) of the Plan.
     “Change of Control” shall mean, and shall be deemed to have occurred upon
the occurrence of any one of the following:
     (a) the consummation of any transaction (including without limitation, any
merger, consolidation, tender offer, or exchange offer) the result of which is
that any individual, entity, group or “person” (as such term is used in
Sections 13(d)(3) and 14(d)(2), of the Exchange Act), other than the Company, a
Subsidiary or an employee benefit plan of either, becomes the “beneficial owner”
(as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act),
directly or indirectly, of stock and/or securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
voting securities,

 



--------------------------------------------------------------------------------



 



     (b) a change in the composition of the Board, as a result of which fewer
than a majority of the Directors are Incumbent Directors. “Incumbent Directors”
shall mean Directors who either (A) are Directors as of the Effective Date, or
(B) are elected, or nominated for election, thereafter to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination, but “Incumbent Director” shall not include an
individual whose election or nomination is in connection with (i) an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (ii) a plan or agreement to replace a majority of the then Incumbent
Directors,
     (c) the consummation of the sale, lease, transfer, conveyance or other
disposition (including by merger or consolidation) in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole (other than to an entity wholly owned, directly
or indirectly, by the Company), unless, following such transaction all or
substantially all of the persons who were the beneficial owners of the
outstanding voting stock and securities of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding voting stock and securities of the entity
resulting from such transaction in substantially the same proportions as
immediately prior to such transaction, or
     (d) the adoption of a plan relating to the liquidation or dissolution of
the Company;
provided, however, notwithstanding the foregoing, with respect to any Award that
is subject to Section 409A of the Code, Change of Control shall have the meaning
set forth in the regulations and guidance issued under Section 409A of the Code.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations thereunder.
     “Committee” shall mean the Compensation Committee of the Board or any other
committee of the Board designated, from time to time, by the Board to act as the
Committee under the Plan.
     “Consultant” shall mean any individual who is not an Employee or a Director
and who provides consulting or advisory services to the Board, Company or a
Subsidiary, including an advisory director to the Board.
     “Director” shall mean any member of the Board who is not an Employee.
     “Dividend Equivalent Rights” or “DERs” shall mean a contingent right to
receive an amount of cash equal to the cash dividends paid by the Company with
respect to a Share during the period a tandem Stock Unit Award is outstanding.
     “Effective Date” shall mean July 1, 2011.
     “Employee” shall mean any employee of the Company or a Subsidiary.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” shall mean, as of any applicable date, the closing
sales price for a Share on such date as reported in The Wall Street Journal, or
any other reporting service approved by the Committee; however, if Shares shall
not have been quoted or traded on such applicable date, Fair Market Value shall
be determined based on the next preceding date on which they were quoted or
traded, or, if

2



--------------------------------------------------------------------------------



 



deemed appropriate by the Committee, in such other manner as it may deem
appropriate. In no event shall the Fair Market Value of any Share be less than
its par value. In the event the Shares are not publicly traded at the time a
determination of its Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made in good faith by the Committee.
     “Incentive Stock Option” or “ISO” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under Section 422 of the Code or any successor provision thereto.
     “Non-Qualified Stock Option” shall mean an option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.
     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     “Other Stock-Based Award” shall mean an award granted pursuant to Section
6(i) of the Plan that is not otherwise specifically provided for in another
paragraph of Section 6.
     “Participant” shall mean any Employee, Consultant or Director granted an
Award under the Plan.
     “Performance Award” shall mean any right granted under Section 6(c) of the
Plan.
     “Performance Criteria” shall mean the following business criteria with
respect to the Company, any Subsidiary, division or operating unit: net income
per share, net income per share from operations, cash flow, cash flow per share,
cash flow from operating activities, cash flow before financing activities,
targeted cash balances, compliance with debt covenants, pre-tax income, return
on capital employed, return on equity, return on assets, stock price,
shareholder return, net income, operating income, earnings before interest,
taxes, depreciation and amortization expenses, cost controls, reductions or
savings, safety, refinery reliability, and economic value added. Such targets
may be expressed in terms of the Company, a Subsidiary, division or business
unit, as determined by the Committee. The performance measures shall be subject
to adjustment for changes in accounting standards required by the Financial
Accounting Standards Board after the goal is established, and, to the extent
provided for in the Award Agreement and permitted by Section 162(m), shall be
subject to adjustment for specified significant extraordinary items or events.
In this regard, performance goals based on stock price shall be proportionately
adjusted for any changes in the price due to a stock split. Performance measures
may be absolute, relative to one or more other companies, or relative to one or
more indexes, and may be contingent upon future performance of the Company or
any Subsidiary, division, or department thereof. A performance goal need not be
based upon an increase or positive result under a business criterion and may be
based upon limiting economic losses or maintaining the status quo.
     “Person” shall mean individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.
     “Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.
     “Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.
     “Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the
Exchange Act, or any successor rule or regulation thereto as in effect from time
to time.

3



--------------------------------------------------------------------------------



 



     “SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.
     “Shares” or “Common Shares” or “Common Stock” shall mean the common stock
of the Company, par value $0.01 per share, and such other securities or property
as may become the subject of Awards of the Plan.
     “SAR” shall mean a stock appreciation right granted under the Plan that
entitles the holder to receive the excess of the Fair Market Value of a Share on
the relevant date over the exercise price of such SAR, with the excess paid in
cash and/or in Shares in the discretion of the Committee.
     “Stock Unit” shall mean an Award granted pursuant to Section 6(h) of the
Plan.
     “Subsidiary” shall mean an entity (whether a corporation, partnership,
joint venture, limited liability company or other entity) in which the Company
owns a majority of the voting power of the entity directly or indirectly except
with respect to the grant of an ISO, the term Subsidiary shall mean any
“subsidiary corporation” of the Company as defined in Section 424 of the Code.
     “Substitute Award” shall mean an Award granted under the Plan to an
individual who becomes eligible to be a Participant as a result of an
acquisition by the Company or a Subsidiary in which such individual’s equity
awards in the acquired or selling entity were terminated.
Section 3. Administration
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to: i)
designate Participants; ii) determine the type or types of Awards to be granted
to a Participant; iii) determine the number of Shares to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; iv) determine the terms and conditions of any Award; v)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended; vi)
interpret and administer the Plan and any instrument or agreement relating to an
Award made under the Plan; vii) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and viii) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the company, any Subsidiary, any Participant, any
holder or beneficiary of any Award, any stockholder and any other Person. The
Committee may, subject to any applicable law, regulatory, securities exchange or
other similar restrictions, delegate to one or more officers of the Company, the
authority to grant Awards to Employees and Consultants who are not subject to
Section 16(b) of the Exchange Act. The Committee may impose such limitations and
restrictions, in addition to any required restrictions/limitations, as the
Committee may determine in its sole discretion with respect to any delegation.
Any grant made pursuant to such a delegation shall be subject to all of the
provisions of the Plan concerning the type of Award granted.

4



--------------------------------------------------------------------------------



 



Section 4. Shares Available for Awards
     (a) Shares Available. Subject to adjustment as provided below and in
Section 4(c), the maximum aggregate number of Shares that may be delivered with
respect to Awards granted under the Plan shall be 3,724,255 Shares, which is
equal to (a) 6,316,092 shares of Frontier common stock that were not previously
issued and are not subject to outstanding awards granted under the Prior Plan,
and (b) 1,425,032 shares of Frontier common stock that are subject to
outstanding awards originally made by Frontier under the Prior Plan that are
being assumed by the Company in connection with, and that will continue to be
outstanding following, the consummation of the Merger (the “Assumed Awards”), in
each case, multiplied by an exchange ratio of 0.4811 and rounded, if necessary,
down to the nearest whole Share. Of the 3,724,255 Shares that may be subject to
Awards under the Plan, 308,445 Shares (all of which are subject to Assumed
Awards) (the “Initial Pool”) shall be subject to adjustment as follows: with
respect to each stock-denominated Award, the number of Shares in such Initial
Pool shall be reduced by 1.7 times the number of Shares subject to such Award.
The other 3,415,810 Shares (the “New Pool”) shall be subject to adjustment as
follows: with respect to each stock-denominated Award, other than an Option or
SAR, granted from the New Pool, the number of Shares in the New Pool shall be
reduced by 1.6 times the number of Shares subject to such Award. With respect to
each Option or SAR granted under the Plan, the number of Shares in such pool
shall be reduced on a 1.0 for 1.0 basis for each Share that is subject to such
Award. SAR Awards to be settled in Shares shall be counted in full against the
number of Shares available for delivery under the Plan regardless of the number
of Shares actually issued in settlement of any SAR. If any stock-denominated
Award is paid in cash, forfeited or otherwise lapses, expires, terminates or is
canceled without the delivery of Shares, then the number of Shares subject to
such Award, if not an Option or SAR, shall be added back to the Share pool from
which Award was granted and be available for future Awards thereunder on the
basis of 1.7 Shares or 1.6 Shares per Share subject to such Award, as
applicable, and on a 1.0 for 1.0 basis if such Award was an Option or SAR. With
respect to a dollar-denominated Award that is paid in Shares, the Share pool
shall be reduced by 1.7 times or 1.6 times the number of Shares delivered with
respect to such dollar-denominated Award, based on the applicable pool from
which the Award is satisfied. Notwithstanding the foregoing, Substitute Awards
granted in connection with a business acquisition made by the Company or a
Subsidiary, whether an asset purchase, merger or stock acquisition, shall not
reduce the number of Shares available in a Share pool. In addition, Shares
withheld or received by the Company to satisfy tax withholding or other payment
obligations shall not again be available for future Awards. Further, no more
than 1,924,400 Shares may be granted and delivered with respect to Options that
are Incentive Stock Options. Shares shall be delivered first from the Initial
Pool, if any, as adjusted, and then from the New Pool.
     (b) Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of treasury Shares.
     (c) Adjustments. In the event of a stock dividend or stock split with
respect to Shares, the number of Shares with respect to which Awards may be
granted, the number of Shares subject to outstanding Awards, the grant or
exercise price with respect to outstanding Awards and the individual annual
grant limits with respect to Awards (other than dollar denominated Awards)
automatically shall be proportionately adjusted, without action by the
Committee; provided, however, such automatic adjustment shall be evidenced by
written addendums to the Plan and Award Agreements prepared by the Company and,
with respect to Options, shall be in accordance with the Treasury Regulations
concerning Incentive Stock Options. Further, in the event that the Committee
determines that any distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, reorganization, merger,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other similar corporate transaction or event affects the Shares
such that an adjustment is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may

5



--------------------------------------------------------------------------------



 



deem equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property) with respect to which Awards may be granted, (ii) the
number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided that the number of Shares subject to any Award
denominated in Shares shall always be a whole number.
Section 5. Eligibility and Award Limits
     (a) Eligible Individuals. Any Employee, Consultant or Director (other than
an Employee, Consultant or Director who was, immediately prior to the Merger, a
service provider to the Company, formerly named Holly Corporation, or entities
that were its subsidiaries) shall be eligible to be designated a Participant by
the Committee.
     (b) Individual Limits. No individual may be granted stock-denominated
Awards in any calendar year with respect to more than 721,650 Shares. No
individual may be paid cash-denominated Awards of more than $5 million in the
aggregate in any calendar year.
Section 6. Awards
     (a) Options. Subject to the provisions of the Plan, the Committee shall
have the authority to determine Participants to whom Options shall be granted,
the number of Shares to be covered by each Option, the purchase price therefore
and the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.
          (i) Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee at the time the Option is granted,
but, except with respect to a Substitute Award, shall not be less than the Fair
Market Value per Share on the effective date of such grant.
          (ii) Time and Method of Exercise. The Committee shall determine and
provide in the Award Agreement the time or times at which an Option may be
exercised in whole or in part, which may include the achievement of such
Performance Criteria as the Committee may determine, and the method or methods
by which, and the form or forms (which may include, without limitation, cash,
check acceptable to the Company, Shares already-owned by the holder, a
“cashless-broker” exercise through a program approved by the Company, “netting”
or withholding Shares otherwise deliverable on the exercise of the Option, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price of the Option) in which payment of the exercise
price with respect thereto may be made or deemed to have been made.
          (iii) Incentive Stock Options. An Incentive Stock Option may be
granted only to an individual who is employed by the Company or any parent or
subsidiary corporation (as defined in section 424 of the Code) at the time the
Option is granted and must be granted no later than April 26, 2016. To the
extent that the aggregate Fair Market Value (determined at the time the
respective Incentive Stock Option is granted) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an
individual during any calendar year under all incentive stock option plans of
the Company and its parent and subsidiary corporations exceeds $100,000, such
Incentive Stock Options shall be treated as Options which do not constitute
Incentive Stock Options. The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Participant’s Incentive Stock Options will not
constitute Incentive Stock Options because of such limitation and shall notify
the Participant of such determination

6



--------------------------------------------------------------------------------



 



as soon as practicable after such determination. No Incentive Stock Option shall
be granted to an individual if, at the time the Option is granted, such
individual owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or of its parent or subsidiary
corporation, within the meaning of section 422(b)(6) of the Code, unless (i) at
the time such Option is granted the option price is at least 110% of the Fair
Market Value of the Common Stock subject to the Option and (ii) such Option by
its terms is not exercisable after the expiration of five years from the date of
grant. An Incentive Stock Option shall not be transferable otherwise than by
will or the laws of descent and distribution, and shall be exercisable during
the Participant’s lifetime only by such Participant or the Participant’s
guardian or legal representative. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder.
     (b) Restricted Stock. Subject to the provisions of the Plan, the Committee
shall have the authority to determine the Participants to whom Restricted Stock
shall be granted, the number of Shares of Restricted Stock to be granted to each
such Participant, the duration of the Restricted Period during which, and the
conditions, including the achievement of Performance Criteria, if any, under
which, the Restricted Stock may be forfeited to the Company, and the other terms
and conditions of such Awards.
          (i) Dividends. Dividends paid on Restricted Stock may be paid directly
to the Participant, may be subject to risk of forfeiture and/or transfer
restrictions during any period established by the Committee or sequestered and
held in a bookkeeping cash account (with or without interest) or reinvested on
an immediate or deferred basis in additional shares of Common Stock, which
credit or shares may be subject to the same restrictions as the underlying Award
or such other restrictions, all as determined by the Committee in its
discretion, as provided in the Award Agreement. Absent a provision in an Award
Agreement, dividends shall be paid directly to the Participant within 30 days of
the date the dividend is paid to stockholders.
          (ii) Registration. Any Restricted Stock may be evidenced in such
manner as the Committee shall deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.
          (iii) Forfeiture and Restrictions Lapse. Except as otherwise
determined by the Committee or the terms of the Award Agreement that evidences
the grant of the Restricted Stock, upon a Participant’s termination (as
determined under criteria established by the Committee) for any reason during
the applicable Restricted Period, all Restricted Stock shall be forfeited by the
Participant and re-acquired by the Company. The Committee may, when it finds
that a waiver would be in the best interests of the Company, waive in whole or
in part any or all remaining restrictions with respect to such Participant’s
Restricted Stock, provided, however, if the Award is intended to qualify as
performance based compensation under Section 162(m) of the Code, such waiver may
be made only upon a termination due to death or disability or other event
permitted by Section 162(m). Unrestricted Shares, evidenced in such manner as
the Committee shall deem appropriate, shall be issued to the holder of
Restricted Stock promptly after the applicable restrictions have lapsed or
otherwise been satisfied.
          (iv) Transfer Restrictions. During the Restricted Period, Restricted
Stock will be subject to the limitations on transfer as provided in
Section 6(g)(ii).
     (c) Performance Awards. The Committee shall have the authority to determine
the Participants who shall receive a Performance Award, which shall be
denominated as a cash amount at the time of grant and confer on the Participant
the right to receive payment of all or part of such Award upon

7



--------------------------------------------------------------------------------



 



the achievement of such performance goals or other criteria, including a service
requirement only, during such performance periods as the Committee shall
establish with respect to the Award.
          (i) Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals,
if any, with respect to such Performance Criteria to be achieved during any
performance period, the length of any performance period, the vesting criteria,
the amount of any Performance Award and the amount of any payment to be made
pursuant to any Performance Award. Which factor or factors are to be used with
respect to any grant, and the weight to be accorded thereto if more than one
factor is used, shall be determined by the Committee, in its sole discretion, at
the time of grant.
          (ii) Payment of Performance Awards. Performance Awards that become
vested shall be paid not later than 90 days following the close of the
performance period, in a lump sum, installments, or any combination thereof as
determined by the Committee at the time of grant. Such payment(s) may be made in
cash, Shares and/or in Restricted Stock, in the sole discretion of the
Committee. In addition, the Committee may permit a Participant to elect, subject
to Committee approval of all or part of the election, to receive any payment
otherwise to be made in cash in the form of Restricted Stock, in accordance with
election procedures established by the Committee and which comply with
Section 409A of the Code.
     (d) SARs. The Committee shall have the authority to determine the
Participants to whom SARs shall be granted, the number of SARs to be granted,
the exercise price, the conditions and limitations applicable to the exercise of
the SAR, including performance objectives, if any, and such additional terms and
conditions, as the Committee shall determine that are not inconsistent with the
provisions of the Plan.
          (i) Exercise Price. The exercise price per SAR shall be determined by
the Committee at the time the SAR is granted, but, except with respect to a
Substitute Award, shall not be less than the Fair Market Value per Share on the
date of such grant.
          (ii) Time of Exercise. The Committee shall determine and provide in
the Award Agreement the time or times at which a SAR may be exercised in whole
or in part.
          (iii) Method of Payment. Unless provided in the Award Agreement, the
Committee shall determine, in its discretion, whether the SAR shall be paid in
cash, shares of Common Stock or a combination of the two.
     (e) DERs. To the extent provided by the Committee in its discretion, a DER
may be granted in tandem with a Stock Unit. To the extent so granted, the
Committee may provide that such DERs shall be paid directly to the Participant,
be credited to a bookkeeping account (with or without interest in the discretion
of the Committee), or be subject to such vesting provisions or restrictions as
determined by the Committee in its discretion. Absent a provision in the Stock
Unit Award Agreement, tandem DERs shall be paid directly to the Participant
within 30 days of the date the dividend is paid to stockholders. DERs may not be
granted alone or in tandem with any Award other than a Stock Unit.
     (f) Bonus Shares. The Committee shall have the authority, in its
discretion, to grant Bonus Shares to Participants. Each Bonus Share shall
constitute a transfer of an unrestricted Share to the Participant, without other
payment therefore.
     (g) Substitute Awards. Awards may be granted under the Plan in substitution
for awards canceled or forfeited by individuals who become Employees,
Consultants or Directors as a result of a merger, consolidation or acquisition
by the Company or a Subsidiary of an entity or of the assets of an

8



--------------------------------------------------------------------------------



 



entity. Subject to the terms of the Plan, the Committee shall determine the
terms and conditions of any such Substitute Award. A Substitute Award may be
paid in cash, Shares or any combination thereof in the discretion of the
Committee.
     (h) Stock Units. The Committee shall have the authority to grant Stock
Units to Participants upon such terms and conditions as the Committee may
determine. Each Stock Unit Award shall constitute an agreement by the Company to
issue or transfer a specified number of Shares or pay an amount of cash equal to
the Fair Market Value of a specified number of Shares, or a combination thereof
to the Participant within 90 days of the end of the Restricted Period applicable
to such Award, subject to the fulfillment during the Restricted Period of such
conditions, including achieving performance objectives with respect to such
Performance Criteria, if any, as the Committee may specify at the date of grant
with respect to such Award. During the Restricted Period, the Participant shall
not have any right to transfer any rights under the subject Award, shall not
have any rights of ownership in the Stock Units and shall not have any right to
vote such shares.
     (i) Other Stock-Based Awards. The Committee may grant to Participants an
Other Stock-Based Award, which shall consist of an Award denominated or payable
in, valued in whole or in party by reference to, or otherwise based on or
related to, Shares as is deemed by the Committee to be consistent with the
purposes of the Plan. Subject to the terms of the Plan, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award. An Other
Stock-Based Award may be paid in cash, Shares or any combination thereof in the
discretion of the Committee.
     (j) General.
          (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan or any award granted under
any other plan of the Company or any Subsidiary. Awards granted in addition to
or in tandem with other Awards or awards granted under any other plan of the
Company or any Subsidiary may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.
          (ii) Limits on Transfer of Awards.
          (A) Except as provided in (C) below, each Award, and each right under
any Award, shall be exercisable only by the Participant during the Participant’s
lifetime, or if permissible under applicable law, by the Participant’s guardian
or legal representative as determined by the Committee.
          (B) Except as provided in (C) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution, and any such purported prohibited assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Subsidiary.
          (C) To the extent specifically approved in writing by the Committee,
an Award (other than an Incentive Stock Option) may be transferred to immediate
family members or related family trusts or limited partnerships on such terms
and conditions as the Committee may establish or approve.

9



--------------------------------------------------------------------------------



 



          (iii) Terms of Awards. The term of each Award shall be for such period
as may be determined by the Committee; provided, that in no event shall the term
of any Award exceed a period of 10 years from the date of its grant.
          (iv) Share Certificate. All certificates for Shares or other
securities of the Company or any Subsidiary delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Shares or other securities are then listed, and any applicable
federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
          (v) Consideration for Grants. Awards may be granted for no cash
consideration or for such consideration as the Committee determines including,
without limitation, such minimal cash consideration as may be required by
applicable law.
          (vi) Deliver of Shares or other Securities and Payment by Participant
of Consideration. No Shares or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company. Such payment may
be made by such method or methods and in such form or forms as the Committee
shall determine, including, without limitation, cash, Shares, other securities,
other Awards or other property, withholding of Shares, cashless exercise with
simultaneous sale, or any combination thereof, provided that the combined value,
as determined by the Committee, of all cash and cash equivalents and the Fair
Market Value of any such Shares or other property so tendered to the Company, as
of the date of such tender, is at least equal to the full amount required to be
paid pursuant to the plan or the applicable Award Agreement to the Company.
          (vii) Performance Criteria. The Committee shall establish the
performance goals based on the Performance Criteria applicable to those Awards,
the payment of which is intended by the Committee to qualify as
“performance-based compensation” as described in Section 162(m)(4)(C) of the
Code. Nothing in the Plan shall prevent the Committee from establishing other
performance-based criteria for Awards not intended to qualify as
performance-based compensation under Section 162(m), including, without
limitation, Awards being granted to an individual who is not a “covered
employee” for purposes of Section 162(m).
Section 7. Amendment and Termination
     Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan:
     (a) Amendments to the Plan. The Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any
stockholder, Participant, other holder or beneficiary of an Award, or other
Person; provided, however, notwithstanding any other provision of the Plan or
any Award Agreement, no such amendment, alteration, suspension, discontinuation,
or termination shall be made without shareholder approval that (i) would
increase the total number of Shares available for Awards under the Plan, except
as provided in Section 4(c) of the Plan, or (ii) permit the exercise price of
any outstanding Option that exceeds the then Fair Market Value of a Share to be
reduced or for such an Option to be cancelled and replaced with a new Award.
     (b) Amendments to Awards. Subject to clause (i) above, the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no

10



--------------------------------------------------------------------------------



 



change in any Award shall adversely affect the rights of a Participant under the
Award without the consent of such Participant. Notwithstanding the foregoing,
with respect to any Award intended to qualify as performance-based compensation
under Section 162(m) of the Code, no adjustment other than an acceleration of
vesting or payment upon the Participant’s death, disability or Change of Control
shall be authorized to the extent such adjustment would cause the Award to fail
to so qualify.
Section 8. Section 409A Compliance
     (a) With respect to an Award that is exempt from Section 409A, no amendment
or action may be taken with respect to the Award that would cause such Award to
become subject to Section 409A of the Code. With respect to an Award that is
subject to Section 409A, the terms of the Plan and Agreement shall be construed
to comply with Section 409A to the extent applicable. Further, no amendment or
action may be taken with respect to such an Award that would cause the Award to
fail to comply with the requirements of Section 409A of the Code. If the payment
of an Award would be subject to the provisions of Section 409A(a)(2)(B)(i) of
the Code, such payment (i.e., the number of shares of Stock and/or cash subject
to such Award) shall be delayed and paid in a lump sum (without interest) on the
first business day that (i) is more than six months after the date such payment
otherwise would have been made, (ii) after the Participant’s death, or (iii)
such payment would not be subject to the additional tax provided by
Section 409A, whichever is earliest. The applicable provisions of Section 409A
and the regulations and guidelines issued thereunder are hereby incorporated by
reference and, with respect to an Award that is intended to comply with
Section 409A, shall control over any Plan or Award Agreement provision in
conflict therewith.
     (b) With respect to an Award that is subject to Section 409A of the Code,
notwithstanding anything in the Plan or the Award Agreement to the contrary,
          (i) payment under the Plan may not be made earlier than as permitted
by Section 409A(a)(2) of the Code, i.e., a separation from service, death, a
specified time (or fixed schedule) specified at the date of the deferral, a
“change in ownership, control or effective control, as provided in regulations
or other guidance under Section 409A”, or the occurrence of an unforeseeable
emergency;
          (ii) the time or schedule of any payment under the Plan may not be
accelerated except as provided in regulations or guidance issued under
Section 409A;
          (iii) elections made by a Participant to defer compensation under the
Plan for services performed in a taxable year must be made not later than the
close of the preceding taxable year or at such other time as provided in
regulations under Section 409A; and
          (iv) no elections may be made by a Participant to change the time and
form of payment under the Plan may be made except as provided in regulations
under Section 409A.
Section 9. Change of Control
     Notwithstanding any other provision of this Plan to the contrary, unless
specifically provided otherwise in an Award Agreement, in the event of a Change
of Control all outstanding Awards automatically shall become fully vested on
such Change of Control (or such earlier time as may be established by the
Committee), all restrictions, if any, with respect to such Awards shall lapse,
including, without limitation, any service, longevity or other employment
requirements, and all performance criteria,if any, with respect to such Awards
shall be deemed to have been met in full to the maximum extent without regard to
any proration provisions in such Award or Award Agreement.

11



--------------------------------------------------------------------------------



 



     In addition to, or in lieu of, any other provision of the Plan, the
Committee may provide that all Awards not exercised upon or prior to a Change of
Control shall (x) terminate on such Change of Control (unless such Change of
Control is described in clause (ii) of the definition of Change of Control),
(y) be assumed by the successor (or a parent thereof) in any such merger or
other corporate transaction, or (z) be surrendered in exchange for substantially
economically equivalent substitute Awards (with the same material terms as the
surrendered Award, including 100% vesting) from the successor (or a parent
thereof).
Section 10. General Provisions
     (a) No Rights to Awards. No Participant or other Person shall have any
claim to be granted any Award, there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards and the terms
and conditions of Awards need not be the same with respect to each recipient.
     (b) Tax Withholding. The Company or any Subsidiary is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares (including Shares to be acquired upon payment of the Award, or
other property) of any applicable taxes required to be withheld by the Company
or Subsidiary in respect of the Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under the Award and to take such other
action as may be necessary in the opinion of the Company or Subsidiary to
satisfy all of its obligations for the payment of such withholding taxes. In
addition, the Committee may provide, in an Award Agreement, that the Participant
may direct the Company to satisfy such Participant’s tax withholding obligations
through the withholding of Shares otherwise to be acquired upon the exercise or
payment of such Award.
     (c) No Right to Employment or Retention. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary or under any other service contract with the Company
or any Subsidiary, or to remain on the Board. Further, the Company or a
Subsidiary may at any time dismiss a Participant from employment or terminate
any contractual agreement or relationship with any Consultant, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, in any Award Agreement or any other agreement or contract between the
Company or a Subsidiary and the affected Participant. If a Participant’s
employer ceases to be a Subsidiary, such Participant shall be deemed to have
terminated employment for purposes of the Plan, unless specifically provided
otherwise in the Award Agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award, permit the exercise of an Award and/or the
satisfaction of its tax withholding obligation in the manner elected by the
Participant, holder or beneficiary if, acting in its sole discretion, it
determines that the issuance of transfer or such Shares or such other
consideration, the

12



--------------------------------------------------------------------------------



 



manner of exercise or satisfaction of the tax withholding obligation might
violate any applicable law or regulation, including without limitation, the
Sarbanes-Oxley Act, or entitle the Company to recover the same under Section
16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded or refused, as the case may be, to the relevant
Participant, holder or beneficiary.
     (g) No Trust or Fund Created. Neither the Plan nor the Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Participant or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Subsidiary pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Subsidiary.
     (h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated, or otherwise eliminated.
     (i) Headings. Headings are given to the Section and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the plan or any provision thereof.
     (j) Prior Plan Awards. Nothing in this amendment and restatement shall
operate or be construed to amend or modify in any manner any Award that was
outstanding prior to the Effective Date if such amendment or modification would
adversely affect such Award in any manner, including, without limitation,
causing such Award to become subject to Section 409A if otherwise exempt as a
“grandfathered” Award.
     (k) Employment/Severance Agreements. To the extent the provisions of any
employment or severance agreement with a Participant provides for the
acceleration of vesting or payment of an equity-based compensation Award granted
to such Participant before or after the date of such agreement, or provides for
an extension of the period for exercise or the term of such Award, such
provisions of such employment agreement or severance agreement shall be deemed
for all purposes of this Plan to be a part of the Award Agreement on the date of
grant of the Award or the date such agreement is entered into, whichever is
later, and the terms of such agreement shall control over any provision in the
Award Agreement in conflict therewith. Notwithstanding, the foregoing however,
such agreement provision shall be deemed to be void to the extent it would cause
the Award to be subject to the additional 20% tax under Section 409A.
Section 11. Effective Date of Plan
     This amendment and restatement shall be effective as of the Effective Date.
Section 12. Term of the Plan
     No Award shall be granted under the Plan after April 26, 2016. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

13